UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6006


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

ALONZO SWINTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cr-00119-CMC-1)


Submitted:   April 18, 2012                 Decided:   April 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alonzo Swinton, Appellant Pro Se.   Robert Claude Jendron, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alonzo Swinton seeks to appeal the district court’s

order    denying   his    18    U.S.C.   §   3582(c)(2)       (2006)    motion    for

sentence reduction.            In criminal cases, a defendant must file

his notice of appeal within fourteen days after the entry of

judgment.     Fed. R. App. P. 4(b)(1)(A)(i).                  With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file a notice of appeal.           Fed. R. App. P. 4(b)(4).

            The district court entered its order denying § 3582

relief on December 8, 2010.              The appeal and excusable neglect

periods expired on January 21, 2011.                Swinton filed a pro se

notice of appeal, at the earliest, on December 19, 2011, 1 eleven

months after the appeal period and excusable neglect periods

expired.    Because      Swinton    failed   to   file    a    timely    notice    of

appeal or obtain an extension of the appeal period, we dismiss

the appeal. 2      We dispense with oral argument because the facts


     1
         See Houston v. Lack, 487 U.S. 266, 276 (1988).
     2
       We note that the appeal period in a criminal case is not a
jurisdictional provision but rather a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209–14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009). Because Swinton’s
appeal is inordinately late, and its consideration is not in the
best interest of judicial economy, we exercise our inherent
power to dismiss it.    See United States v. Mitchell, 518 F.3d
740, 744, 750 (10th Cir. 2008).        In any event, Swinton’s
informal brief does not challenge the basis for the district
(Continued)
                                         2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




court’s disposition. See 4th Cir. R. 34(b) (limiting review to
issues raised in informal brief).




                                    3